DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-11 are objected to because of the following informalities:  
Claim 10, line 2, “solid electrolytes” should be changed to read “solid electrolyte” to provide the appropriate pluralization.
Claim 11, line 1, “solid electrolytes” should be changed to read “solid electrolyte” to provide the appropriate pluralization.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kunze (JP 2016117637 A) (English machine translation provided herein) and further in view of Laucournet et al. (US 20140227153 A1) and Liu et al. (CN 107687018 A) (English machine translation provided herein).
Regarding claim 1, Kunze discloses a recycling method for oxide-based solid electrolytes with original phase (machine translation; [0001]-[0002]), comprising the following steps: step S1: obtaining a battery with an oxide-based solid electrolyte with an original size and an original material's characteristics (machine translation; [0017]); step S2: disassembling the battery to obtain a processing part including at least one electrode and the oxide-based solid electrolyte (machine translation; [0033]); and step S3: removing an organic substance of the processing part, so that the processing part essentially remains an inorganic substance composition (machine translation; [0014]-[0015]).
Kunze does not disclose wherein the method comprises: step S4: separating the inorganic substance composition to obtain the oxide-based solid electrolyte; and step S5: purifying the oxide-based solid electrolyte to obtain a recycling oxide-based solid electrolyte with the original size and the original material's characteristics.
Laucournet teaches a recycling method for extracting a desired product from a battery [0001], comprising the following steps: step S4: separating the inorganic substance composition to obtain the desired product [0186]; and step S5: purifying the desired product to obtain a recycled product.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to apply process steps S4 and S5 of Laucournet to the method of Kunze to obtain the oxide-based solid electrolyte because they are known process steps suitable for the intended purpose of recycling components from a battery and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Kunze does not disclose wherein in step S5, the oxide-based solid electrolyte is purified to obtain a recycling oxide-based solid electrolyte with the original size and the original material’s characteristics.
Liu teaches a recycling method for oxide-based semiconductors with original phase (machine translation; [0002], [0021]-[0022], [0036]), comprising the following steps: step S5: purifying the oxide-based semiconductor to obtain a recycling oxide-based semiconductor with the original size and the original material’s characteristics (machine translation; [0024], [0036]) to avoid damaging the semiconductor (machine translation; [0024]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed for the recycled oxide-based solid electrolyte of the method of modified Kunze to have its original size and shape as taught in Liu to avoid damaging the oxide-based solid electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 2, modified Kunze discloses all the limitations of the recycling method above and further discloses wherein the step S3 specifically comprises removing the organic substance of the processing part by a dry process (Kunze; machine translation; [0014]-[0015]).
Regarding claim 3, modified Kunze discloses all the limitations of the recycling method above and further discloses wherein the recycling method further comprises a step of cleaning the processing part to remove a residual organic substance before the step S4 and after the step S3 (Kunze; machine translation; [0014]-[0015]; separate calcinations in a special process sequence).
Regarding claim 4, modified Kunze discloses all the limitations of the recycling method above and further discloses wherein the step S4 specifically comprises separating the inorganic substance composition via screening by centrifugal force (Laucournet; [0186]).
Regarding claim 5, modified Kunze discloses all the limitations of the recycling method above and further discloses wherein the step S5, turns thereof are used to purify the oxide-based solid electrolyte (Laucournet; [0186]; turns of the centrifuge).
Regarding claim 7, modified Kunze discloses all the limitations of the recycling method above and further discloses wherein the method further comprises a step of drying the oxide-based solid electrolyte after the step S5 (Laucournet; [0186]).
Regarding claim 9, modified Kunze discloses all the limitations of the recycling method above and further discloses wherein the oxide-based solid electrolyte is LLZO (lithium lanthanum zirconium oxide Li7La3Zr2O12) (Kunze; machine translation; [0022]).
Regarding claim 10, modified Kunze discloses all the limitations of the recycling method above and further discloses a method of fabricating lithium batteries, which is composed of the oxide-based solid electrolyte with original phase (Kunze; machine translation; [0035]-[0036]; integration of the recycled oxide-based solid electrolyte into a battery).
Regarding claim 11, modified Kunze discloses all the limitations of the recycling method above and further discloses a green battery including an oxide-based solid electrolyte with original phase, which is recycled (Kunze; machine translation; [0035]-[0036]; integration of the recycled oxide-based solid electrolyte into a battery).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kunze (JP 2016117637 A) (English machine translation provided herein), Laucournet et al. (US 20140227153 A1), and Liu et al. (CN 107687018 A) (English machine translation provided herein as applied to claim 1 above, and further in view of Visco et al. (US 20190013546 A1).
Regarding claim 6, modified Kunze discloses all the limitations of the recycling method above but does not disclose wherein the step S5 specifically comprises purifying surfaces of the oxide-based solid electrolyte by a plasma or corona.
Visco teaches a method for producing solid electrolytes [0004] wherein purifying the solid electrolyte comprises purifying surfaces of the oxide-based solid electrolyte by a plasma [0102].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to purify the oxide-based solid electrolyte of modified Kunze in a manner taught by Visco because it is a known method suitable for the intended purpose of purifying solid electrolytes and the skilled artisan would have a reasonable expectation of success in doing so.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kunze (JP 2016117637 A) (English machine translation provided herein), Laucournet et al. (US 20140227153 A1), and Liu et al. (CN 107687018 A) (English machine translation provided herein) as applied to claim 1 above, and further in view of Kim et al. (US 20160079623 A1).
Regarding claim 8, modified Kunze discloses all the limitations of the recycling method above but does not disclose wherein the drying process is performed in 350 ºC-750 ºC.
Kim teaches a method for producing solid electrolytes [0001] wherein the drying process is performed in 350 ºC-750 ºC [0059] which encompasses the claimed range of 350 ºC-750 ºC.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to dry the oxide-based solid electrolyte of modified Kunze in a manner taught by Kim because it is a known method suitable for the intended purpose of drying solid electrolytes and the skilled artisan would have a reasonable expectation of success in doing so.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724        

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759